Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 1 of 26 PageID #: 2180




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


ANNIE TOVARES,                                          CIV. 16-5051-JLV

                    Plaintiff,
                                                              ORDER
      vs.

GALLAGHER BASSETT SERVICES,
INC., AND PRAETORIAN INSURANCE
COMPANY,

                    Defendants.


                                  INTRODUCTION
      Plaintiff Annie Tovares filed an action against the defendants Gallagher

Bassett Services, Inc., and Praetorian Insurance Company alleging bad faith

and misrepresentation in violation of South Dakota law.1      (Docket 1).

Defendants filed separate amended answers to plaintiff’s complaint. (Dockets

85 & 86). Defendants filed a second motion for summary judgment, together

with a brief, two affidavits with six exhibits and defendants’ statement of

undisputed material facts. (Dockets 114, 115, 116, 116-1 through 116-4,

117, 117-1 through 117-2 & 118).      Plaintiff filed a responsive brief, together

with an affidavit with five exhibits, plaintiff’s response to defendants’ statement

of undisputed facts and plaintiff’s statement of material facts for which there is




      1Asa result of defendants’ first motion for summary judgment, the court
dismissed plaintiff’s bad faith claim. (Docket 87at pp. 25 & 36).
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 2 of 26 PageID #: 2181




an issue to be tried. (Dockets 121, 122, 122-1 through 122-5, 123 & 125).

Defendants filed a reply brief, together with defendants’ response to plaintiff’s

statement of material facts and objections to exhibits in support of their motion

for summary judgment. (Dockets 128 & 129).

      For the reasons stated below, defendants’ second motion for summary

judgment is denied.

                            STANDARD OF REVIEW

      In the order resolving defendant’s first motion for summary judgment,

the court laid out in detail the standard of review for resolving a motion for

summary judgment. (Docket 87 at pp. 2-4). That standard of review is

incorporated by reference and will not be restated in this order.

                       UNDISPUTED MATERIAL FACTS

      The following recitation consists of the material facts developed from the

complaint (Docket 1), defendants’ amended answers (Dockets 85 & 86),2 the

parties’ statements of undisputed material facts (Dockets 118, 123, 125 & 128)

and other evidence where indicated.3 Where a statement of fact is admitted by

the opposing party, the court will only reference the initiating document.



      2Because  the admissions in each answer are identical, the court will only
reference the answer of Defendant Gallagher Bassett Services, Inc., unless
otherwise indicated. (Docket 85).
      3The court references the parties’ submissions without quotation marks,
unless indicated.


                                        2
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 3 of 26 PageID #: 2182




These facts are “viewed in the light most favorable to the [party] opposing the

motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). The facts material to defendant’s second motion for summary

judgment are as follows.4

        Plaintiff Annie Tovares works at Menards in Rapid City, South Dakota.

On Wednesday, March 19, 2014, she fell at work.        One of Menards’

surveillance cameras recorded her fall.5 Ms. Tovares did not hit her head, but

she immediately felt dazed, disoriented and like her brain got jarred.    Ms.

Tovares told someone at work that she had fallen. (Docket 117-1 at p. 10:21-

22).6

        On March 19, 2014, a Menard’s employee notified Gallagher Bassett

Services, Inc. (“GBS”) of Ms. Tovares’ fall and possible injuries.7   (Docket 116-2


        4Many of the undisputed material facts were included in the court’s order
on defendants’ first motion for summary judgment. (Docket 87 at pp. 4-14).
For clarity, many of those undisputed facts will be incorporated into this order
without reference to the record from which the facts were developed. Facts
developed after the previous order will include a reference to the recently
developed record.
        5See   Docket 47-6 (DVD in Clerk of Court file).
        6Thecourt cites to the page of the transcript in CM/ECF as opposed to
the page of the transcript because the parties submitted different sections of
the transcript.
        7DefendantPraetorian Insurance Company (“Praetorian”) issued a policy
of worker’s compensation insurance to Ms. Tovares’ employer, Menards, Inc.
GBS is the claim administrator which handled Ms. Tovares’ claim for
Praetorian. See Dockets 1 ¶ 38, 116 ¶ 2, 116-1 & 122-3.


                                           3
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 4 of 26 PageID #: 2183




at pp. 1-3).   Christina Manwaring was the adjustor assigned by GBS to handle

Ms. Tovares’ worker’s compensation claim.8

      The following Tuesday, Ms. Tovares had a bloody nose at work and that

night she had blurry vision and a sharp ringing in her ears.     At work the

following morning the lights hurt Ms. Tovares’ eyes and head. She felt dizzy

and was worried something serious happened because of her fall. She spoke

to her supervisor and went to the emergency room at the Rapid City Regional

Hospital in Rapid City, South Dakota. After visiting the ER, Ms. Tovares went

to see her ophthalmologist at Wright Vision Center. As instructed by the ER

physician, Ms. Tovares took a couple of days off work.

      Ms. Tovares’ bill for the hospital services, CT scan and ER activities

totaled $2,513.   The bill from Wright Vision Clinic was $185.    Dakota

Radiology billed Ms. Tovares $165.   She did not receive copies of the bills for

these services until August 2014. (Docket 117-1 at p. 13:11-14).

      On March 26, 2014, after speaking with a Menard’s employee, Ms.

Manwaring noted “[e]mployee was sent to Rapid City Regional Hosp ER. . . .

Rapid City Regional did a CT Scan today.” (Docket 116-2 at p. 3).      Ms.




      8When used in the individual tense the phrase will be “worker’s
compensation” and in the group tense “workers’ compensation,” unless in a
quotation.


                                        4
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 5 of 26 PageID #: 2184




Manwaring’s notes of her telephone contact with Ms. Tovares on March 31,

2014, contain plaintiff’s description of her incident at Menards:9

      She ws done, pulling a box off the cart, next she new she was on the
      floor. She’s not sure how it happened. Thinks L. foot slipped, hit
      L. hip, L. underarm struck the box she was handling, and it was
      scraped and bruised. Initially she was in so much pain she
      couldn’t believe it. The impact of her body hitting the concrete,
      maybe the weight of the box made her fall even harder. She did not
      strike her head, however once she stood up, he whole body was
      vibrating. She knows she jarred her brain. She just stood there
      to try and re-gain her “marbles” says she was in shock. Once the
      pain subsided, she felt fine. She didn’t have any broken bones.
      Physically she feels fine. A week later, she began experiencing
      lightheadedness and dizziness. Equilibrium was off. Numerous
      time of ringing in her head. Went to doctor on 3/26, and doctor
      asked which ear was ringing, she couldn’t tell. Vision is slightly
      blurry and pain in her head. She’s been better the last few days.
      Went to ER on 3/26/2013 b/c that morning when she went to work
      the bright lights in the building hurt her head and eyes. While she
      was at ER, the did a CT scan. They said everything was negative.
      But she was highly disappointed in the hospital staff. Never asked
      to see her bruises, no x-rays of her body were done. She felt like
      they didn’t believe what happened to her. Up until that day, she
      had had a sharp ringing in her head, then went away. That night
      she had some minor ringing in head, so she knows she jarred her
      brain and she knows that can cause problems down the road. She
      had a minor cold about a month ago. Does not suffer from
      allergies/sinus issues. She did receive a call the next day to see
      how she was feeling. FU with optimologist [sic] on 3/26/2014 and
      told her everything looked fine. She was concerned about the lens
      being dislodged.

(Docket 67-2 at p. 10; see also Docket 116-2 at p. 4).




      9Allnotes, correspondence and medical records are reported verbatim
without correction or clarification.


                                        5
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 6 of 26 PageID #: 2185




      March 26, 2014, ER records obtained by GBS contain the following

history of Ms. Tovares present illness:

      Patient is a 64-year-old female who presents with blurred vision.
      She states that a week ago she fell and landed on her left hip and
      left elbow. She denies shooting [sic] her head at that time. Over
      the past week since the fall she has had intermittent blurred vision
      and ringing in her years. She has also had an intermittent sharp
      headache but has not required medication as the heading duration
      he was very brief. She denies numbness, tingling, or weakness.
      No vertigo or lightheadedness. She denies pain otherwise. A
      month ago she saw ophthalmology and they stented her left tear
      duct for dry eye.

(Docket 67-2 at p. 57).    A CT scan of Ms. Tovares’ head reported “[v]entricles

and sulci are normal. There is no intracranial hemorrhage or mass. No bony

abnormality identified.”   (Docket 67-2 at p. 58). The CT report concluded

“[n]ormal CT head.”    Id. ER physician charted “I offered to obtain an MRI but

she declined.   The most likely cause of her symptoms is that they are related

to a head injury.   She is comfortable with discharge and will follow up with her

primary physician.”    (Docket 67-2 at p. 59).   An instruction sheet given to Ms.

Tovares at discharge from the ER contained the following caution:

      You have had a head injury which does not appear serious at this
      time. A concussion is a state of changed mental ability, usually
      from a blow to the head. You should take clear liquids for the rest
      of the day and then resume your regular diet. You should not take
      sedatives or alcoholic beverages for 48 hours after discharge. After
      injuries such as yours, most problems occur within the first 24
      hours.




                                          6
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 7 of 26 PageID #: 2186




Id. at p. 45 (emphasis in original).    The “minor symptoms” which may occur

included “dizziness,” “headaches” and “double vision.”       Id. (capitalization

omitted).

       GBS’s claim file noted on April 1, 2014, Ms. Tovares was seen at Wright

Vision Center on March 26, 2014.        (Docket 116-2 at p. 5; see also Docket 116-

4).   Wright Vision Center listed her medications as: “acyclovir, 400 mg tablet,

Dexilant 30 mg, delayed release, Pred Forte 1% Eye Drops[.]” (Dockets 67-2 at

p. 49 and 118 ¶ 16).

       On April 8, 2014, Ms. Manwaring noted the insurance in this case was

Praetorian’s workers’ compensation policy for the period November 1, 2013, to

November 1, 2014.10     (Docket 116-2 at p. 5).       The same day, Ms. Manwaring

noted in the claim file that “[c]ompensability is undetermined. Claimant has

indicated she did not hit her head in her fall, however she presented to ER with

concussive symptoms one week later. Full medical records have been

requested, but not yet received.”      Id. at p. 6.




       10See also Dockets 108-1 & 122-4. While defendants oppose plaintiff’s
use of page 3 of Docket 122-4, defendants produced the same three pages as
part of their supplemental response to plaintiff’s motion to compel. See
Docket 108-1. Defendants inferentially raise a claim that Praetorian is not the
proper defendant because “QBE had purchased Praetorian.” (Docket 129 at
p. 10) (referencing Docket 116-2 at p. 5). That claim is inconsistent with
defense counsel’s representation in her declaration producing the three pages
of the insurance policy. (Docket 108). There is no reference to QBE in the
declaration or insurance policy. Defendants’ inferential claim will not be
considered.

                                            7
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 8 of 26 PageID #: 2187




      On April 10, 2014, Ms. Manwaring noted in the claim file that the

“[r]eserves are appropriate for probable ultimate cost. No changes are

warranted at this time. Claimant has not lost anytime from work and medical

reserves reflect conservative care.”   Id. at p. 7.   Regarding resolution and

closure of the claim file, Ms. Manwaring noted “[o]nce claimant is placed at

MMI [maximum medical improvement], file can be prepared for closure as no

permanency is anticipated. File closure may be viable within 90 days if

claimant reaches MMI in the near future.”      Id.    Her recommendations for

management of the claim file included the following:

      1.    Build rapport with claimant to avoid litigation.

      2.    Obtain updated medical reports and outline recommended
            treatment plan in the file. Push for eventual MMI release.

      3.    Document completion and submission of all state forms and
            filings.

      4.    Complete initial investigation and document compensability
            decision in the file notes in 010 note.

      5.    Complete updated POA no later than 5/6/14.

Id.

      On April 21, 2014, Ms. Manwaring received a copy of the Regional

Hospital ER records, including the CT report. (Docket 67-2 at pp. 54-62; see

also Dockets 116-2 at p. 8 & 118 ¶ 9).     On April 23, 2014, Ms. Manwaring

sought permission to deny Ms. Tovares’ claim. In that request, she stated:

      Left side contusions. The location indicted claimant had significant
      bruising on her left side, however she did not strike her head.

                                          8
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 9 of 26 PageID #: 2188




      Claimant presented to the ER one week later complaining of double
      vision and indicated she felt she had a head injury from her fall.
      The claimant maintains she did NOT hit her head when she fell.
      The ER notes indicate her complaints are likely from a head injury.
      Claimant was referred to eye doctor for FU due to blurred vision.
      These notes have also been received and indicate the claimant had
      had her tear ducts stinted one month prior as well as previous
      cataract surgery.     There were no issued found.       Requesting
      authority to deny file based on claimant’s treatment appearing to
      have no relation to her work incident.

(Docket 116-2 at p. 9) (capitalization in original).    Ms. Manwaring’s supervisor,

Angela Smith, agreed. “Reviewed the file with adjuster and agree with

recommendation for denial due to the head complaints not being related to her

work incident. . . . The ER notes indicate her complaints are likely from a head

injury. . . . Review and approval of the denial sent to ABM [Assistant Branch

Manager], Dorothy Stolle this date.”    Id. at p. 10.   On April 29, 2014, Ms.

Stolle authorized closing the file. “Agree with denial of file at this time as

medical diagnosis does not relate to work injury.”      Id. at pp. 10-11.

      On April 30, 2014, Ms. Manwaring sent Ms. Tovares a letter on GBS

letterhead.   (Docket 116-1). The letter stated:

      Gallagher Bassett Services is the Workers’ Compensation
      Administrator for the above captioned client. We are in receipt of
      your claim for Workers’ Compensation benefits due to an alleged
      injury from an alleged accident on or about 3/19/2014.

      We have investigated this claim and found no evidence to support
      your claim for benefits under South Dakota Workers’ Compensation
      provisions.

      We must, therefore, accordingly deny your claim.

      Please call this office if you have any questions.

Id.

                                          9
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 10 of 26 PageID #: 2189




      When Ms. Tovares read the letter from GBS she “was highly upset,

especially after I looked in the dictionary and found out the definitions,

because I felt highly insulted. I felt like my integrity was being hurt by those

words because basically I was being called a liar.     I did not lie about this

situation.” (Docket 117-1 at p. 14:4-10). She testified:

      In my mind a false statement is that they investigated my claim and
      found no evidence to support my claim. . . . I believe that that is a
      false statement. If they actually did their job and if they actually
      watched the video, if they actually read my medical records, then
      how could they claim that they investigated and found no evidence
      to support my claim?

(Docket 122-1 at pp. 16:19-17:1). Ms. Tovares understood she was not going

to have any financial benefit from the worker’s compensation policy for her on-

the-job injuries.   Id. at p. 21:7-18.   Ms. Tovares believed from this letter that

workers’ compensation was not going to pay her medical bills. (Docket 117-1

at p. 12:15-22).

      On May 6, 2014, Ms. Manwaring received and reviewed the video

surveillance of Ms. Tovares’ fall. (Docket 116-2 at p. 11). She noted in the

claim file “[t]he claimant tripped over the bottom shelf and fell on her rear,

hitting the shelf with her arm. She did not strike her head.”      Id. Ms.

Manwaring again noted for the file, “[a]s the claimant did not strike her head in

her fall, and no evidence of a concussion was notated, the file has been

denied.” Id. at p. 12.




                                          10
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 11 of 26 PageID #: 2190




      In August 2014, Ms. Tovares received the March ER and CT bill.

(Dockets 118 ¶ 31 & 117-1 at p. 13:11-14). Ms. Tovares borrowed money to

pay the medical bills by taking out a loan on her credit card. (Docket 122-1 at

pp. 6:25-7:1). In addition to borrowing money, Ms. Tovares had to pay a cash

advance fee of more than $100 but less than $200. (Docket 117-1 at

p. 13:1-6).

      While there were communications between Ms. Manwaring and Ms.

Tovares’ attorney, Michael Simpson, beginning in May 2014, on October 20,

2014, Attorney Simpson filed a petition for hearing with the South Dakota

Department of Labor and Regulation, Division of Labor and Management,

Workers’ Compensation on Ms. Tovares’ behalf.    On November 12, 2014,

Praetorian filed an answer admitting Ms. Tovares fell on March 19, 2014, and

that she sought medical attention on March 26, 2014.

      Following a series of negotiations between Attorney Simpson and

Attorney Daniel Ashmore representing Praetorian, on March 9, 2015, Attorney

Ashmore tendered a check for $3,225.12 to Attorney Simpson.     On March 12,

2015, Attorney Simpson mailed an executed notice of dismissal with prejudice

to the South Dakota Department of Labor and Regulation, Division of Labor

and Management.     There are no unpaid medical benefits owed to Ms. Tovares

under the South Dakota Workers’ Compensation Act.

      No one from either GBS or Praetorian provided Ms. Tovares with a copy

of the workers’ compensation insurance policy or told her the terms of

                                      11
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 12 of 26 PageID #: 2191




coverage.   (Docket 117-1 at pp. 15:11-14 & 17-24 & 16:22-15). Ms. Tovares

never personally asked for a copy of the policy.   Id. at p. 15:15-16.

      The Menard’s insurance policy with Praetorian contained the following

endorsement:

               SOUTH DAKOTA MANAGED CARE ENDORSEMENT

      This endorsement applies only to the insurance provided by the
      policy because South Dakota is shown in Item 3.A. of the
      Information Page [Docket 122-4 at p. 1].

      This endorsement provides for the payment of benefits under the
      workers compensation law of South Dakota to provide medical
      services and health care to injured workers for compensable injuries
      and diseases by means of a managed care program which meets the
      requirements established by the Department of Labor.

(Docket 122-4 at p. 2).

                                    ANALYSIS

      Plaintiff’s complaint alleges one surviving cause of action against the

defendants, that is, count II, misrepresentation. (Docket 1 at pp. 6-7).    In

addition to compensatory damages and attorney’s fees, the complaint seeks

punitive damages.    Id. at p. 8.

      Defendants’ second motion for summary judgment asserts count II must

be dismissed because “[t]he evidence . . . establishes, as a matter of law, that

no valid misrepresentation cause of action exists under SDCL § 58-33-5.”

(Docket 115 at p. 1). They assert Ms. Tovares’ “[c]omplaint solely relies on the

April 30, 2014 letter as the basis for the misrepresentation claim. . . . This



                                        12
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 13 of 26 PageID #: 2192




letter is the only conduct that can form the basis of Plaintiff’s claim.”11     Id. at

p. 4 (referencing Docket 1 ¶¶ 51-58).    Defendants argue “this Court may grant

summary judgment for Defendants because reasonable minds cannot differ as

to whether the April 30, 2014 denial letter is actionable under SDCL § 58-33-

5.”   Id. at p. 3.

       Referring to the statutory language, defendants argue “[t]he only

conceivable ground of recovery under SDCL § 58-33-5 would be for

misrepresentation of the terms of the insurance policy.     The statute pertains to

making a false statement regarding the actual policy, not about facts of a

claim.”   Id. at p. 5. Defendants submit “[t]he use of the word ‘alleged’ in the

denial letter is an accurate use of Plaintiff’s allegations and the use of the word

‘alleged’ cannot support a finding of liability under SDCL § 58-33-5.”        Id. at

p. 9. “[N]o reasonable mind could find that use of the word ‘alleged’ in the

April 2014 letter was inappropriate,” according to the defendants because

“South Dakota law expressly provides that a claimant seeking workers’

compensation benefits must prove through medical evidence that an injury and

subsequent treatment are insured benefits.”      Id.   Defendants argue the letter

“applied the evidentiary burden prescribed by the South Dakota workers’



       11Defendants  point out Ms. Tovares “has not developed any other basis
for her [misrepresentation] cause of action beyond the alleged statements in
this April 2014 letter, nor has she sought to amend her pleading to add any
other ground during the four years that this lawsuit has been pending before
the Court.” (Docket 115 at p. 4 n.2).

                                         13
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 14 of 26 PageID #: 2193




compensation statute and stated we ‘found no evidence to support your claim

for benefits.’ ”   Id. at p. 10. In the defendants’ view “[t]his is not a

misrepresentation of the terms of an insurance policy.       It is simply a statement

consistent with the Act’s definition of a compensable injury.” Id.          In

summary, defendants submit “SDCL § 58-33-5 does not involve a

misrepresentation of ‘facts’ rather it addresses misrepresentation of policy

terms.”   Id. at p. 11.

       As a separate basis for summary judgment for Praetorian, defendants

contend “[t]he statute does not impute the conduct of one person to another.”

Id. at p. 12. Because Praetorian is not the author, defendants submit

“Praetorian did not ‘make’ a misrepresentation in the April 30, 2014 letter.”

Id.   “[T]he alleged representation took place between the plaintiff and someone

other than the carrier,” defendants argue so “the carrier could not be directly

liable for the claim of misrepresentation.”    Id.

       Defendants’ final argument is that plaintiff is not entitled to punitive

damages as a matter of law on her misrepresentation claim.           Id. (referencing

SDCL § 58-33-46.1).       They assert the language of the statute only permits

“recovery of all actual and consequential damages suffered as a result of such

act or practice including reasonable attorneys’ fees to be set by the court.” Id.

at p. 13 (citing SDCL § 58-33-46.1). Defendants also argue plaintiff did not

seek punitive damages on count II, as the punitive damages assertion is

separately stated in paragraphs 59-60 of the complaint.        Id.   Defendants

                                          14
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 15 of 26 PageID #: 2194




conclude “[p]unitive damages were not demanded under the misrepresentation

claim, nor are they available under the governing statute SDCL § 58-33-46.1.”

Id. at p. 14.

      Plaintiff’s response asserts misrepresentation under SDCL § 58-33-5 is

not Ms. Tovares’ only remaining claim. (Docket 121 at p. 6). Plaintiff

contends the facts alleged in her complaint satisfy each of the elements of the

following causes of action:

      (1)       intentional deceit under SDCL 20-10-2(1) (assertion of a fact
                by one who does not believe it to be true);

      (2)       negligent deceit under SDCL 20-10-2(2) (assertion of a fact by
                one who has no reasonable ground to believe it is true);

      (3)       common law fraud; [and]

      (4)       negligent infliction of emotional distress.

Id.

      Plaintiff argues “[t]he well-pleaded facts alleged in the complaint, not the

legal theories of recovery or legal conclusions identified therein, must be viewed

to determine whether the pleading party provided the necessary notice and

thereby stated a claim in the manner contemplated by the federal rules.”         Id.

at p. 7 (citing Topchian v. JPMorgan Chase Bank, 760 F.3d 843, 848 (8th Cir.

2014); internal citation omitted). She submits “the court is under a duty to

examine the complaint to determine if the allegations provide for relief on any

possible theory.”     Id. (citing Topchian, 760 F.3d at 849; internal citation

omitted).   Ms. Tovares contends “a plaintiff need not plead fraud with complete

                                           15
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 16 of 26 PageID #: 2195




insight before discovery is complete.”   Id. at p. 8 (brackets omitted; citing

Larson Mfg. Co. of South Dakota v. Connecticut Greenstar, Inc., 929 F. Supp.

2d 924, 937 (D.S.D. 2013); referencing Northwestern Public Service v. Union

Carbide Corp., 115 F. Supp. 2d 1164, 1171 (D.S.D. 2000); and Gunderson v.

ADM Services Inc., No. 4032, 2000 WL 1154423 at *3 (8th Cir. 2000)

(unpublished)).

      Plaintiff points to the allegations of the complaint which support her

present assertions of deceit, fraud and negligent infliction of emotional distress.

Id. at pp. 10-11. While plaintiff incorporates a number of the allegations into

her argument from count I, bad faith, that claim has been dismissed.       See

Docket 87 at pp. 25 & 36.    Considering the other allegations, plaintiff asserts

the following:

      Gallagher told Plaintiff in the denial letter of April 30, 2014 that “We
      have investigated this claim and found no evidence to support your
      claim for benefits under South Dakota Worker’s Compensation
      provisions.” That representation was false. (Docket 1 ¶ 52);

      Gallagher misrepresented the fact that they had conducted an
      investigation sufficient to make a determination to deny the claim.
      Id. ¶ 54;

      The attending physician’s notes state that “the most likely cause of
      her symptoms is that they are related to a head injury.” Id. ¶ 18;

      Under established South Dakota law governing payment of worker’s
      compensation benefits, “[w]henever the purpose of the diagnostic
      test is to determine the cause of a claimant’s symptoms, which
      symptoms may be related to a compensable accident, the cost of the
      diagnostic test is compensable, even if it should be later determined
      that the claimant suffered from both compensable and non-


                                         16
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 17 of 26 PageID #: 2196




      compensable conditions.” Mettler v. Sibco, 628 N.W.2d 722, 724
      (SD 2001). Id. ¶ 23;12

      Gallagher, acting on behalf of Praetorian, misrepresented coverage
      and available benefits in violation of SDCL § 58-33-5, entitling
      plaintiff to recover her actual damages, including attorneys[’] fees,
      pursuant to SDCL § 58-33-46.1. Id. ¶ 51; and

      Defendants have acted with fraud, malice, or oppression, requiring
      an award of punitive damages to punish and deter such conduct.
      Id. ¶ 59.

(Docket 121 at pp. 10-11). Plaintiff submits “[t]hese allegations meet the

elements of (1) false representations, (2) knowledge of falsity, (3) as well as lack

of reasonable basis to believe the statements were true.”       Id. at p. 11.

      Plaintiff argues the same allegations of her complaint also meet the

elements of deceit, fraud and negligent misrepresentation.        Id. at p. 12.

Finally, Ms. Tovares claims her “complaint alleges emotional distress caused by

defendants’ conduct.”       Id. at p. 13 (referencing Docket 1 ¶ 61).

      Plaintiff contends the defendants are not unduly prejudiced because they

“have litigated each of these allegations since the first day of this lawsuit.”   Id.

at p. 14 (referencing Docket 85 ¶¶ 25 and 41-61). Asserting both of

defendants’ motions for summary judgment denied any intentional

misstatements, plaintiff submits “[t]he fact that defendants are already

litigating and contesting each of these issues shows they are already on notice

of them.”   Id. at p. 15.


      12Defendants admit “such case exists but denies it is established law or a
complete statement of the law.” (Docket 85 ¶ 23).

                                           17
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 18 of 26 PageID #: 2197




        Specifically addressing her misrepresentation claim under § 58-33-5,

plaintiff argues “[d]efendants simply ask the Court to draw the inference most

favorable to them by concluding the letter refers to something other than policy

benefits, and to ignore any other inferences.”     (Docket 121 at p. 17). Plaintiff

submits “[v]iewing the facts most favorably to the non-moving party, a jury

could reasonably find that the April 30 denial letter misrepresented benefits

available under the policy.” Id. Plaintiff acknowledges “no one” representing

the defendants “told her what benefits the policy would pay . . . . The only

representations defendants made to her concerned the benefits it would not

pay.”   Id. at p. 20 (emphasis in original).

        Plaintiff spends the vast remainder of her argument focusing on GBS

misrepresenting its authority to act as Praetorian’s claim administrator.         Id. at

pp. 21-26. The court is not compelled to address this portion of plaintiff’s

argument as it is not relevant to defendants’ second motion for summary

judgment. To the contrary, the court finds there is sufficient evidence in the

record to show that GBS acted as Praetorian’s agent in dealing with Ms.

Tovares’ worker’s compensation claim.

        In their reply, defendants oppose plaintiff’s argument she is entitled to

assert the additional causes of action first raised in Ms. Tovares’ brief.

(Docket 129 at pp. 1-4). Defendants argue “[t]he Court should disregard and

give no weight to Plaintiff’s attempt to assert new causes of action in a response

brief three and one half years after filing of this litigation.”   Id. at p. 4.

                                          18
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 19 of 26 PageID #: 2198




      Defendants contend plaintiff misinterprets and misapplies Mettler.            Id.

at p. 6. They submit “Mettler has no bearing on Plaintiff’s SDCL § 58-33-5

misrepresentation claim. . . . a Plaintiff reporting a hip/elbow claim who then

later self-diagnosed she must also have had a head injury, does not fall under

the scope of Mettler.”     Id. at pp. 6-7.   Because “[n]o invoices had been

submitted to Defendants for payment,” they assert the denial letter “simply

stated that the claim was investigated and there was no evidence to support

the claim for benefits.”    Id. at p. 9 & n.7.

      Contending “only direct misrepresentations fall under SDCL § 58-33-5,”

defendants argue Praetorian “could not be directly liable for another’s

representation under this specific statute.”         Id. at p. 9 (referencing Delka v.

Continental Casualty Co., 748 N.W.2d 140 (S.D. 2008)).            Defendants claim

“[t]here is no authority on this point inconsistent with Delka.”         Id.

PLAINTIFF’S ADDITIONAL CAUSES OF ACTION

      The court is not going to permit plaintiff to assert new causes of action

not previously and clearly delineated in plaintiff’s complaint. This case has

been aggressively litigated for over three years based on the two causes of

actions laid out in plaintiff’s complaint.        Ms. Tovares “cannot raise a new

cause of action [in response to] . . . a motion for summary judgment.”           Plucker

v. United Fire & Casualty Co., No. CIV. 12-4075, 2015 WL 5697334, at *6

(D.S.D. Sept. 28, 2015) (referencing Gilmour v. Gates, McDonald & Co., 382

F.3d 1312, 1315 (11th Cir. 2004) (“Efficiency and judicial economy require that

                                             19
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 20 of 26 PageID #: 2199




the liberal pleading standards under . . . Rule 8(a) are inapplicable after

discovery has commenced.      At the summary judgment stage, the proper

procedure for plaintiff to assert a new claim is to amend the complaint in

accordance with Fed. R. Civ. P. 15(a).   A plaintiff may not amend her

complaint through argument in a brief opposing summary judgment.”); Mueller

Pallets, LLC v. Vermeer Corp., No. CIV 09-4016, 2011 WL 4458833, at *3

(D.S.D. Sept. 23, 2011) (citing Gilmour with approval)).

SDCL § 58-33-5 AND MISREPRESENTATION

      SDCL § 58-33-5, which plaintiff alleges forms the basis for count II,

provides in pertinent part, “[n]o person shall make . . . or cause to be made any

. . . statement misrepresenting the terms of any policy issued . . . or the

benefits or advantages promised thereby . . . .”   Id.   Chapter 58–33 provides

a private right of action for damages for any insured claiming to have been

injured by an insurance company’s unfair insurance practice.      See SDCL § 58-

33-46.1 (“Any person who claims to have been damaged by any act or practice

declared to be unlawful by this chapter shall be permitted to bring a civil action

for the recovery of all actual and consequential damages suffered as a result of

such act or practice including reasonable attorneys’ fees to be set by the

court.”).

      Page three of Praetorian’s workers’ compensation policy for Menards

includes a declaration that “Workers Compensation Law means the workers or

workmen’s compensation law. . . of each state . . . named in Item 3.A. of the

                                         20
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 21 of 26 PageID #: 2200




Information Page. . . . We [Praetorian] will pay promptly when due the benefits

required of you [Menards] by the workers compensation law.” (Docket 108-1

at p. 3). Praetorian’s obligation to promptly pay is based on the language of

SDCL 58-20-6. That section provides:

      No [workers’ compensation policy] shall be issued unless it contains
      the agreement of the insurer that it will promptly pay to the person
      entitled to compensation all installments of the compensation that
      may be awarded or agreed upon . . . . Such agreement shall be
      construed to be a direct obligation by the insurer to the person
      entitled to compensation, enforceable in his name.
Id.

      Defendants ask the court to use Ms. Tovares’ own words as the basis for

granting their second motion for summary judgment on her misrepresentation

claim. It is disingenuous for defendants to argue Ms. Tovares did not

personally know if Ms. Manwaring properly investigated plaintiff’s worker’s

compensation claim.    For defendants to suggest the date of the letter was

correct, Ms. Tovares’ address was correct and the date of Ms. Tovares’ fall was

correct, does not make the content of the April 30, 2014, letter a fair and

accurate statement.   The court does not expect a lay person to know the

statutory and industrial obligations of an adjuster in complying with South

Dakota workers’ compensation laws as those rights and benefits are

incorporated into a workers’ compensation policy of insurance. It is for a jury

to decide whether defendants misrepresented the benefits to which plaintiff

was entitled under South Dakota’s workers’ compensation laws.



                                       21
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 22 of 26 PageID #: 2201




      Defendants’ reliance on Delka for the assertion that Praetorian cannot be

held responsible under § 58-33-5 is misplaced. In Delka, the South Dakota

Supreme Court held there was no liability under § 58-33-5 because the alleged

misrepresentation did not occur between the injured employee plaintiff and the

insurance carrier but between plaintiff and his employer.      Delka, 748 N.W.2d

at 152). That scenario is not present in Ms. Tovares’ case. Praetorian

employs GBS to act as its third-party administrator in resolving workers’

compensation claims.    The check issued by GBS states it was issued for

Praetorian. (Docket 122-3). Defendants admitted as much in their amended

answers to plaintiff’s complaint.   See Dockets 1¶38, 85 ¶ 38 & 86 ¶ 38.       This

is a classic principal-agent relationship. The court finds as a matter of law the

principal, Praetorian, is responsible for the acts of its agent GBS.   SDCL

§§ 58-20-1, 59-1-4 and 59-6-1.

      Defendants claim Ms. Tovares has not identified “ ‘what was obtained or

given up [by the misrepresentation].’ ”    (Docket 115 at p. 5) (citing Hill v. Auto

Owners Ins. Co., No. CIV. 14-5037, 2015 WL 2092680, at *10 (D.S.D. May 5,

2015); brackets in original; internal citations omitted). Because Ms. Tovares

already incurred the medical expenses before the issuance of the April 30,

2014, letter, defendants argue she lost nothing by the alleged

misrepresentation. This argument is without merit.

      A jury could reasonably find Ms. Tovares was compelled to borrow

money, incur credit card fees and ultimately incur Mr. Simpson’s worker’s

                                          22
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 23 of 26 PageID #: 2202




compensation attorney’s fees because of the alleged misrepresentation of Ms.

Manwaring’s letter on behalf of GBS.     Hill offers no support for defendants’

arguments.

      Defendants’ argument there were no misrepresentations about the policy

of insurance is the same argument defendants asserted in the first motion for

summary judgment.       Compare Docket 115 at p. 10 (The letter “is not a

misrepresentation of the terms of an insurance policy. It is simply a statement

consistent with the Act’s definition of a compensable injury.”) with Docket 63 at

p. 16) (“None of the ‘facts pled by Plaintiff . . . represent an actionable

misrepresentation of the policy terms.”). The defendants’ argument ignores

the other purpose of § 58-33-5, that is, to prohibit misrepresentation regarding

the benefits due under an insurance policy.

      Defendants’ second bite at the apple fails.    “Whether there was a

misrepresentation by denial of entitlement to benefits or a misrepresentation of

the benefits to which plaintiff may have been entitled, the issue remains a jury

question.”   Tovares v. Gallagher Bassett Services, Inc., CIV. 16-5051, 2017 WL

4041983, at *9 (D.S.D. September 17, 2017).       “[V]iewed in the light most

favorable to the [plaintiff] opposing the motion,” the court finds plaintiff has

presented “sufficient evidence” to create a jury question. Matsushita Elec.

Indus. Co., 475 U.S. at 587.

      Defendants’ second motion for summary judgment on count II of

plaintiff’s complaint is denied.

                                         23
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 24 of 26 PageID #: 2203




PUNITIVE DAMAGES

        In defendants’ first motion for summary judgment, they argued plaintiff’s

punitive damage claim must fail because there was no proof defendants acted

with actual or implied malice. (Dockets 63 at p. 21 and 72 at p. 13). The

court rejected that argument finding “[a] claim for presumed malice can be

shown by demonstrating a disregard for the rights of other[s].” (Docket 87 at

p. 35) (referencing Biegler v. American Family, 621 N.W.2d 592, 605 (S.D.

2001)).

        In defendants’ second motion for summary judgment, they now argue

plaintiff’s complaint separately captioned a claim for punitive damages in

paragraphs 59 and 60. (Docket 115 at p. 13). By this separation in the

complaint, defendants submit “Tovares did not ask for punitive damages under

her misrepresentation claim.” Id. Yet, defendants acknowledge there is no

“independent cause of action for punitive damage[.]” Id. at p. 14 (citing O’Neill

v. O’Neill, 876 N.W.2d 486, 496 (S.D. 2016)). A fair reading of plaintiff’s

complaint demonstrates she is seeking punitive damages on both the bad faith

claim, which was dismissed, and the misrepresentation claim. Fed. R. Civ. P.

8(a)(3) (“A pleading that states a claim for relief must contain . . . a demand for

the relief sought, which may include relief in the alternative or different types of

relief.”).

        Defendants’ second assertion is that the damages recoverable for a

violation of § 58-33-5 are limited to the statutory damages articulated in SDCL

                                        24
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 25 of 26 PageID #: 2204




§ 58-33-46.1.   They assert those are “actual and consequential damages” and

“reasonable attorneys’ fees.”   SDCL § 58-33-46.1.

      In South Dakota, punitive damages are governed by statute.

      In any action for the breach of an obligation not arising from
      contract, where the defendant has been guilty of oppression, fraud,
      or malice, actual or presumed, . . . the jury, in addition to the actual
      damage, may give damages for the sake of example, and by way of
      punishing the defendant.

SDCL § 21-3-2. Defendants ignore the clear language of SDCL § 21-3-2,

which permits punitive damages “in addition to the actual damage[.]” Id.

(emphasis added).   Nothing in § 58-33-46.1 declares the damages available by

that section are the exclusive damages available.    Plus, it is clear that § 21-3-2

contemplates punitive damages may be awarded in addition to other statutory,

actual damages.

      The court previously held Ms. Tovares may be entitled to punitive

damages for defendants’ conduct in disregarding plaintiff’s rights under SDCL

§ 58-33-5. (Docket 87 at p. 36).    Nothing in defendants’ second motion for

summary judgment changes the court’s earlier ruling.

      Defendants’ second motion for summary judgment on punitive damages

is denied.




                                        25
Case 5:16-cv-05051-JLV Document 130 Filed 05/06/20 Page 26 of 26 PageID #: 2205




                                    ORDER

      Based on the above analysis, it is

      ORDERED that defendants’ second motion for summary judgment

(Docket 114) is denied.

      Dated May 6, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       26
